Citation Nr: 0906750	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for diabetic 
retinopathy, secondary to diabetes mellitus.

3. Entitlement to service connection for peripheral 
neuropathy of the bilateral extremities, secondary to 
diabetes mellitus.

4. Entitlement to service connection for bilateral hearing 
loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.


REMAND

The Veteran contends that his diabetes mellitus is a result 
of exposure to herbicides while serving during the Vietnam 
War, and that service connection is therefore warranted for 
diabetes mellitus and associated disorders, to include 
diabetic retinopathy and peripheral neuropathy.  He also 
contends that he has bilateral hearing loss and tinnitus as a 
result of acoustic trauma in service.  The Board determines 
that a remand is required for further development of the 
record.

Specifically, the Veteran served in the U.S. Navy and was 
stationed on two ships off the shores of Vietnam from April 
1963 to January 1966, the U.S.S. Whitfield and the U.S.S. 
Vernon County.  There is no presumption of service connection 
for diabetes mellitus based on exposure to herbicides, unless 
the veteran is found to have set foot in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  However, the Veteran is arguing that the ships 
on which he served docked or beached several times in Vietnam 
in order to deliver cargo and personnel and that his 
responsibilities required him to leave the ship and "set 
foot" in Vietnam to assist with the docking.  

In an effort to corroborate these claims, a search of the 
deck logs of the U.S.S. Whitfield was requested from CURR 
(Center for Unit Records Research, now the U.S. Army and 
Joint Services Records Research Center, JSRRC).  The search 
yielded no results, but CURR stated that information as to 
personnel boarding and disembarking the ship would not likely 
be in the deck logs; therefore, CURR suggested that the 
Veteran's service personnel records be reviewed.  However, 
although a request was made to verify dates of service in 
Vietnam, no request was made for the Veteran's service 
personnel records, and they are not in the claims file.

Moreover, the first date referenced in the CURR response is 
in March 1965, with subsequent reference to April 1965 and 
May 1965.  The response does not refer to activities of the 
U.S.S. Whitfield prior to March 1965, even to the extent of 
saying that no relevant information was found prior to that 
date.  Thus, the Board is unclear as to whether the search 
actually encompassed the period the Veteran served on the 
U.S.S. Whitfield-April 1963 to March 1965.  Additionally, 
there is no record that the deck logs of the U.S.S. Vernon 
County were searched at all.  

Accordingly, a remand is required so that the Veteran's 
complete service personnel file (201 file) may be obtained 
for review as to his responsibilities and assignments while 
serving in the South Pacific.  Further, additional requests 
to CURR should be made for a search of the deck logs of the 
U.S.S. Whitfield from April 1963 to March 1965 and the U.S.S. 
Vernon County from April 1965 to January 1966 for information 
related to the Veteran specifically and to the ship being 
docked or beached in Vietnam.  

Additionally, with respect to the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus, 
the Board observes that no VA examination was conducted.  The 
Veteran is competent to describe his noise exposure, and a 
September 2003 private audiogram shows increased decibel 
thresholds and complaints of ringing or buzzing in the ears.  
Thus, the Board determines that there is evidence of an in-
service event or injury and a current disability that could 
be related to that event or injury so as to require that a VA 
examination be conducted.  38 C.F.R. § 3.159; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.	Request the Veteran's complete 
personnel file (201 file) from the 
National Personnel Records Center 
(NPRC) and other appropriate sources. 

2.	Request from JSRRC a review of the deck 
logs of the U.S.S. Whitfield from April 
1963 to March 1965 and the U.S.S. 
Vernon County from April 1965 to 
January 1966 for reference to the 
Veteran or to the ship being docked or 
beached in Vietnam.  If no relevant 
reference is found, JSRRC should so 
indicate.  The RO/AMC should also 
follow any recommendations provided by 
the JSRRC in obtaining the deck logs 
from alternate sources.

3.	Schedule the Veteran for a VA 
audiological examination in order to 
ascertain the existence and etiology of 
his claimed bilateral hearing loss and 
tinnitus.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should opine as 
to the following: 

a. Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's claimed bilateral hearing 
loss is a result of his military 
service, to include in-service acoustic 
trauma?

b. Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's claimed tinnitus is a 
result of his military service, to 
include in-service acoustic trauma?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the March 2006 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


